 



EXHIBIT 10.2
Dated                    , 2006
STONEPATH HOLDINGS (HONG KONG) LIMITED
 
INSTRUMENT
constituting the
11% SECURED NOTES
of
STONEPATH HOLDINGS (HONG KONG) LIMITED
in
an aggregate principal amount of up to US$7,200,000
 

 



--------------------------------------------------------------------------------



 



Table of Contents

          CONDITION   PAGE
1.      INTERPRETATION
    1  
 
       
2.      AMOUNT AND ISSUE OF THE NOTES
    4  
 
       
3.      STATUS, FORM, DENOMINATION AND TITLE OF THE NOTES
    4  
 
       
4.      INTEREST
    5  
 
       
5.      REDEMPTION
    6  
 
       
6.      EXPENSES
    6  
 
       
7.      INDEMNITY
    6  
 
       
8.      REPLACEMENT OF CERTIFICATES
    6  
 
       
9.      RIGHTS OF THE NOTEHOLDER(S)
    7  
 
       
10.     RESERVED MATTERS
    7  
 
       
11.     UNDERTAKINGS AND COVENANTS
    7  
 
       
12.     EVENTS OF DEFAULT
    9  
 
       
13.     PAYMENTS
    12  
 
       
14.     TRANSFER, TRANSMISSION AND REGISTER
    12  
 
       
15.     VARIATIONS TO THE CONDITIONS
    13  
 
       
16.     NOTICES
    13  
 
       
17.     GOVERNING LAW
    13  
 
       
18.     PROCESS AGENT
    13  
 
       
SCHEDULE A FORM OF CERTIFICATE
    15  
 
       
SCHEDULE B RESERVED MATTERS
    16  
 
       
SCHEDULE C FORM OF INSTRUMENT OF TRANSFER
    17  

 



--------------------------------------------------------------------------------



 



THIS INSTRUMENT is made on                    , 2006
BY
STONEPATH HOLDINGS (HONG KONG) LIMITED, a company incorporated in Hong Kong and
having its registered office at Unit 2602, 26/F, Miramar Tower, 132 Nathan Road,
Tsimshatsui, Kowloon, Hong Kong (the “Company”).
WHEREAS:-
Pursuant to the Agreement, the Company has agreed to issue the Notes on the
terms hereof.

1.   INTERPRETATION   (A)   In this Instrument, unless the context otherwise
requires, the following expressions shall have the following meanings:-

          Expression   Meaning “Affiliates”   in relation to a person (or group
of persons), any other person which directly or indirectly controls, is
controlled by, or is under common control with such person (or group of
persons);           “Agreement”   the debt restructuring agreement made between
the Company, SBI Brightline, LLC and Hong Kong League Central Credit Union of
even date relating to the conversion of certain indebtedness into the Notes, as
the same may be amended, modified or supplemented from time to time;          
“Annual Balance Sheet Date”   in relation to the Company, 30 November or such
other date each year as at which the annual audited financial statements of the
Company are prepared;           “Business”   logistics services and related
businesses;           “Business Day”   any day (other than a Saturday or Sunday
or a day on which a tropical cyclone warning signal no.8 or above or a black
rainstorm warning signal is hoisted in Hong Kong at any time between 9:00 a.m.
and 5:00 p.m.) on which banks in Hong Kong are generally open for business;    
      “Certificates”   the certificates (in registered forms) substantially in
the form set out in Schedule A to be issued under the seal of the Company
evidencing the title of the Noteholder(s) to the Note(s), as the same may be
modified or amended from time to time in accordance with the Conditions;        
  “Conditions”   the terms and conditions of the Note(s), as the same

1



--------------------------------------------------------------------------------



 



          Expression   Meaning     may be modified or varied from time to time,
as set out herein, and a “Condition” refers to the relative numbered paragraph
of the Conditions;           “Deferred Interest Payments”   shall have the
meaning ascribed thereto under Condition 4;           “Director(s)”   the
director(s) of the Company for the time being;           “Events of Default”  
such events as set out in Condition 12;           “Financial Year”   the
financial year of the Company and the Subsidiaries ending on the Annual Balance
Sheet Date of each year;           “Group”   means the Company and the
Subsidiaries for the time being and “Group Company” means any of them;          
“HK dollars” or “HK$”   Hong Kong dollars, the lawful currency of Hong Kong;    
      “Hong Kong”   the Hong Kong Special Administrative Region of the People’s
Republic of China;           “Interest Payment Date”   shall have the meaning
ascribed thereto under Condition 4;           “Issue Date”   in respect of a
Note, the date on which it was issued pursuant to the Conditions;          
“Maturity Date”   30 June, 2008;           “Notes”   the series of secured notes
due on 30 June, 2008 in the aggregate principal amount of up to US$7,200,000 to
be issued in denomination of US$10,000 each by the Company as evidenced by the
Certificates pursuant to the terms of this Instrument;           “Noteholder(s)”
  the person(s) for the time being entered in the Register of Noteholder(s)
maintained pursuant to Condition 14 as the holder or joint holders of the
Note(s);           “PRC”   the People’s Republic of China (which for the
purposes only of this Instrument does not include Hong Kong);          
“Redemption Date”   the date on which any Note is redeemed pursuant to Condition
5(A), (B) or (C) as the case may be;           “Redemption Interest”   interest
calculated on the principal amount of the Notes pursuant to Condition 4;        
  “Register of Noteholders”   a register of Noteholders maintained by the
Company in accordance with Condition 14;           “Security Agent”   SBI
Brightline, LLC, a company incorporated in Delaware, USA, with a registered
office at 610 Newport Center Drive, Suite 1205, Newport Beach,

2



--------------------------------------------------------------------------------



 



          Expression   Meaning     CA 92660, USA, or such other person for the
time being appointed by the Noteholders for this purpose;           “Security
Documents”   the following security documents:               (a)   memorandum of
charge in favour of SBI Brightline, LLC as security agent in relation to a
charge over the shares of G Link Express Logistics (KL) Sdn. Bhd., G Link
Express Logistics (Penang) Sdn. Bhd. and G Link Express Logistics (JB) Sdn. Bhd;
              (b)   share charge in favour of SBI Brightline, LLC as security
agent in relation to a charge over the shares of Stonepath Logistics (Hong Kong)
Limited, Stonepath Freight Express (Hong Kong) Limited and Shaanxi Sunshine
Cargo Service (Hong Kong) Company Limited;               (c)   share charge in
favour of SBI Brightline, LLC as security agent in relation to a charge over the
shares of G Link Express Logistics (Singapore) Pte. Ltd.;               (d)  
share charge in favour of SBI Brightline, LLC as security agent in relation to a
charge over the shares of Stonepath Logistics (China) Limited; and              
(e)   share charge in favour of SBI Brightline, LLC as security agent in
relation to a charge over the shares of the Company,               and any other
documents executed in favour of the Security Agent as collateral security of the
Notes, as such documents may from time to time be amended or supplemented;      
    “Shares”   ordinary shares of HK$1.00 each in the capital of the Company;  
        “Subsidiary” and “Holding Company”   have the respective meanings
ascribed to the terms “subsidiary” and “holding company” in Section 2 of the
Companies Ordinance (Chapter 32 of the Laws of Hong Kong);          
“Transaction Documents”   this Instrument, the Agreement and the Security
Documents;           “US dollars” or “US$”   the lawful currency of the United
States of America.          

          (B)   Except as otherwise expressly provided, expressions defined in
the Companies Ordinance (Cap. 32 of the Laws of Hong Kong) as at the date hereof
have the same meanings when used in this Instrument.

3



--------------------------------------------------------------------------------



 



(C)   A reference to a statute or statutory provision includes a reference:-

  (a)   to that statute or provision as from time to time modified or
re-enacted;     (b)   to any repealed statute or statutory provision which it
re-enacts (with or without modification); and     (c)   to any orders,
regulations, instruments or other subordinate legislation made under the
relevant statute or statutory provision.

(D)   Unless the context otherwise requires:-

  (a)   words in the singular include the plural, and vice versa;     (b)  
words importing any gender include all genders; and     (c)   a reference to a
person includes a reference to a body corporate and to an unincorporated body of
persons, and vice versa.

(E)   A reference to Recitals, a Condition, Sub-condition or Schedule is to the
recitals, a condition and a sub-condition of, or the schedule to, this
Instrument respectively.   (F)   The headings are for convenience only and do
not affect interpretation of this Instrument.   2.   AMOUNT AND ISSUE OF THE
NOTES   (A)   The Company shall issue the Notes subject to the terms of the
Conditions which shall be binding on the Company and shall enure for the benefit
of the Noteholder(s).   (B)   The Company shall pay all duties or stamp duties
(if any) on the issue of the Notes and the initial delivery of the Notes
(including penalties, if any).   3.   STATUS, FORM, DENOMINATION AND TITLE OF
THE NOTES   (A)   Each Note constitutes a direct unconditional obligation of the
Company and ranks pari passu and rateably without preference amongst other Notes
and is secured on the security constituted by the Security Documents.   (B)  
The Notes are in registered form in the denomination of US$10,000 each without
coupons. A Certificate will be issued to each Noteholder in respect of its
registered holding of Notes. Each Certificate will have an identifying number
which will be recorded on the relevant Certificate and in the Register of
Noteholders.   (C)   Title to each Note passes by transfer and registration in
the Register of Noteholders as described in Condition 14. The registered holder
of any Note will (except as otherwise required by law) be treated as the
absolute owner of the Note for all purposes (whether or not it is overdue and
regardless of any notice of ownership, trust or any interest or any writing on,
or the theft or loss of, the Certificates issued in respect of it) and no person
will be liable for so treating such holder.   (D)   The Certificate for each
Note, if held jointly, shall be delivered to that one of the joint Noteholders
whose name stands first in the Register of Noteholders in respect of the joint
holding.

4



--------------------------------------------------------------------------------



 



4.   INTEREST   (A)   The Notes bear interest from the Issue Date at 11 per cent
per annum. Interest will be paid monthly in cash in arrears on the last Business
Day of each month (each an “Interest Payment Date”), commencing on 30 November,
2006, subject as provided herein.   (B)   Notwithstanding Condition 4(A), for
the first four months from the Issue Date, the monthly payment due to be made
each month in respect of the interest on each Note shall be restricted to an
amount equal to 5.5 per cent per annum with the remainder interest of 5.5 per
cent per annum to be deferred (“Deferred Interest Payments”). The Deferred
Interest Payments shall become due and payable immediately in cash in one lump
sum on the fourth Interest Payment Date. In view of this, it is agreed that the
following payments shall be made by the Company on the dates indicated:-

      Interest Payment Date   Payment under Condition 4(B)
30 November, 2006
  US$32,221
29 December, 2006
  US$32,221
31 January, 2007
  US$32,221
28 February, 2007
  US$191,404

 

*   Note: The amount includes Deferred Interest Payments and an additional
amount agreed between the Company and the Noteholders.

(C)   Whenever it is necessary to compute an amount of interest in respect of
any Note for a period of other than a full year, such interest will be
calculated on the basis of a 360-day year consisting of 12 months of 30 days
each and, in the case of an incomplete month, the number of days elapsed.   (D)
  Each Note will cease to bear interest from the due date for redemption thereof
unless payment of the principal or interest (if any) is improperly withheld or
refused or unless default is otherwise made in respect of any such payment. In
any such event, interest (where applicable, at the higher rate provided in
Condition 4(E)) will continue to accrue (after as well as before any judgment)
up to but excluding the date on which payment in full of the principal or
interest (if any) thereof is made.   (E)   If the date for redemption of any
Notes is not an Interest Payment Date or if payment of principal or interest (if
any) is improperly withheld or refused in respect of any Notes or if default is
otherwise made in respect of any such payment or if the Notes have become due
and payable pursuant to Condition 12, interest accrued and unpaid in respect of
any such Notes from and including the Issue Date or, as the case may be, the
Interest Payment Date being the last one preceding such due date for redemption
on which interest accrued up to such date was paid or, if later, the date up to
which interest in respect of such Notes accrued and was paid, shall be paid in
accordance with Condition 13.   (F)   In the event that an Event of Default
occurs, interest on the Notes will accrue at a rate per annum equal to two per
cent above the rate set out in Condition 4(A), payable on demand. Such interest
will accrue from the day that the Event of Default occurs.

5



--------------------------------------------------------------------------------



 



5.   REDEMPTION   (A)   No Noteholder shall be entitled to redeem its Notes
prior to the Maturity Date, except on the occurrence of an Event of Default.  
(B)   The Company shall, on the Maturity Date, redeem each outstanding Note at a
value equal to the aggregate of (i) the principal amount outstanding under the
Note; and (ii) all interest accrued but unpaid in respect of the Note up to (but
excluding) the Maturity Date.   (C)   The Company shall have the right at any
time prior to the Maturity Date to redeem any or all of the outstanding Notes by
delivering a one (1)-month redemption notice in writing to any one or more of
the Noteholders (as the case may be) at a value equal to the aggregate of
(i) the principal amount outstanding under such outstanding Notes; and (ii) all
interest accrued but unpaid in respect of such outstanding Notes up to (but
excluding) the Redemption Date.   (D)   The relevant Noteholders shall surrender
the relevant Certificates for cancellation against the full payment to be made
by the Company upon such redemption. Such Notes, once redeemed, shall be
cancelled forthwith by the Company.   6.   EXPENSES   (A)   The Company will pay
all reasonable costs and expenses properly incurred by the Noteholders pursuant
to any stamp or other duties or taxes on or in connection with the issue of the
Notes and delivery of any of Transaction Documents or the consummation of the
transactions contemplated thereby.   (B)   The Company shall pay all Noteholders
for, and to hold such persons harmless against liability for, the payment of:
(i) all losses (including reasonable fees and expenses properly incurred)
arising in connection with a breach by the Company of any Transaction Document,
and (ii) reasonable fees and expenses properly incurred in connection with the
investigation of any breach by the Company of any Transaction Document.   7.  
INDEMNITY       The Company hereby unconditionally and irrevocably agrees to
indemnify each Noteholder against any loss that such Noteholder suffers due to:-

  (i)   the Company’s liability to pay any amounts hereunder being unenforceable
in whole or in part for any reason whatsoever; or     (ii)   any sum which is
due and payable under the Notes not being paid in accordance with the terms of
the Notes through any act or omission of the Company.

8.   REPLACEMENT OF CERTIFICATES       If any Certificate is mutilated, defaced,
destroyed, stolen or lost, it may be replaced by the Company upon delivery of a
duly executed declaration of loss and indemnity from the Noteholder in such form
as may be reasonably required by the Company and payment of US$1.00 per
Certificate. Any mutilated or defaced Certificate must be surrendered before
replacements will be issued.

6



--------------------------------------------------------------------------------



 



9.   RIGHTS OF THE NOTEHOLDER(S)   (A)   As regards voting       Neither the
Notes nor the Certificates shall confer on the Noteholder(s) the right to vote
at a general meeting of the Company or any rights of a shareholder in the
Company.   (B)   As regards taxation       Save and except any tax on the
overall income of any Noteholder(s), all payments in respect of the Notes will
be made without withholding or deduction of or on account of any present or
future taxes, duties, assessments or governmental charges of whatever nature
imposed or levied by or on behalf of the government of Hong Kong or any other
authorities therein or thereof having power to tax unless the withholding or
deduction of such taxes, duties, assessments or governmental charges is required
by law. In that event, the Company will pay such additional amounts, save and
except any tax on the overall income of any Noteholder(s), as may be necessary
in order that the net amounts received by the Noteholder(s) after such
withholding or deduction shall be equal to the respective amounts receivable in
respect of the Note(s) in the absence of such withholding or deduction.   10.  
RESERVED MATTERS       Except as specifically and fairly disclosed in Schedule 8
of the Agreement, the Company undertakes to the Noteholders that it shall not,
and shall procure that none of the Group Companies shall, do any of the things
listed in Schedule B unless the same has been approved in writing by each of the
Noteholders.   11.   UNDERTAKINGS AND COVENANTS       Save and except with the
prior approval in writing from all the Noteholders (such approval not to be
unreasonably withheld or delayed), the Company agrees and undertakes with the
Noteholders that:   (A)   Duration       The undertakings in this Condition
shall remain in full force from and after the date of this Instrument and so
long as any Note remains outstanding.   (B)   Holding company       The Company
will remain as the holding company of the Group for so long as any Note remains
outstanding.   (C)   Board meetings       The Company shall either procure that
meetings of the directors of the Company are held at least once a year to review
the management accounts, sales plans and analyses, expenditures accounts and
projections and any other businesses as may be deemed necessary by the
director(s) nominated by the Noteholders, or address such issues and matters at
the meetings of the directors of the Company’s parent, as appropriate.

7



--------------------------------------------------------------------------------



 



(D)   Financial statements       The Company shall provide the Noteholders
with:-

  (i)   monthly accounts of each Group Company and consolidated accounts of the
Group within 61 days after the end of each month which shall include profit and
loss accounts, balance sheets and cashflow statements;     (ii)   accounts of
each Group Company and audited consolidated accounts of the Group (to the extent
that such Group Company is required by applicable law in its place of
incorporation or the places that it operates to prepare audited accounts) within
10 months after the end of each Financial Year; and     (iii)   such further
information as the Noteholders may from time to time reasonably require as to
all matters relating to the businesses or affairs or the financial position of
the Group.

(E)   Dividend and payments       Save in the ordinary course of business or
where the person receiving the relevant payment is itself a Group Company, none
of the Group Companies may (i) declare, make or pay any dividend or other
distribution to any of its shareholder(s) or (ii) advance any loans or repay,
cancel or otherwise extinguish any loans or amounts due and owing by any Group
Company or otherwise make any payment in any form and of any nature to one
another, or to any director or shareholder of any Group Company or their
respective Affiliates, or to a person who, if such Group Company had been a
listed issuer (within the meaning of the Listing Rules) would have fallen within
the definition of a “connected person” in relation to the Company for the
purposes of the Listing Rules.   (F)   Accounts and management accounts      
The Company hereby covenants and undertakes with the Noteholder(s) that each of
the financial statements and accounts referred to in paragraphs (i) to (ii) of
Condition 11(D):-

  (i)   will be prepared in accordance with the requirements of all relevant
statutes and on a basis consistent with the books of account of the Group
(including, in particular, accounting policies in respect of amortisation on
royalty costs) in respect of which they are prepared and are/will be true and
accurate in all material respects;     (ii)   contain/will contain full and
adequate provision or reserve for bad and doubtful debts and for depreciation of
fixed assets; and     (iii)   have made/will make full provision for all
established liabilities, have made/will make provision for (or contain a note in
accordance with good accounting practice respectively) all deferred or
contingent liabilities whether liquidated or unliquidated at the dates thereof.

(G)   Authorisations, approvals, consents etc.       The Company will obtain and
promptly renew (if appropriate) from time to time, and will promptly furnish
certified copies to the Noteholder(s) of, all such authorisations, approvals,
consents, licences and exemptions as may be required under any applicable law or
regulation

8



--------------------------------------------------------------------------------



 



    to enable it to perform its obligations under the Notes or required for the
validity or enforceability of the Notes.   (H)   Tax returns, disputes and
records       Each Group Company will make all proper returns required to be
made under the applicable law and regulations to which such Group Company is
subject, and will supply all notices, accounts and information required to be
supplied, to all relevant inland revenue or any other fiscal authority under the
applicable law and regulations to which such Group Company is subject.   (I)  
Non-arm’s length transactions       No Group Company may be a party to any
transaction or arrangement (including, but not limited to, sharing of services,
overheads or administrative charges) under which it may be required to pay for
any services or facilities of any kind an amount which is in excess of the
market value of that asset, services or facilities in any material respect or
will receive any payment for any asset, services or facilities of any kind that
it has supplied or provided or is liable to supply or provide which is less than
the market value of that asset, services or facilities in any material respect.
  (J)   Compliance       For so long as any part of the principal amount of any
Note remains outstanding, the Company will comply in full with the terms and
conditions of the Notes and will not take any action which will cause a breach
or default thereof.   (K)   Business       The Group will not be engaged in any
business activities other than the Business.   (L)   Credit insurance policy

  (i)   Upon the request in writing from all the Noteholders, the Company shall
use its best efforts to maintain or procure the relevant Subsidiary to maintain
a credit insurance policy on the accounts receivable of such Subsidiary in PRC
which are on commercial terms reasonably satisfactory to the Security Agent.    
(ii)   The Company shall pay all premiums as they fall due under such policy
from time to time, provided that the monthly payment(s) of interest on the Notes
falling due on the Interest Payment Date(s) immediately following the payment of
any such premium from time to time by the Company shall be reduced by an amount
(prorated, as between the Notes, on the basis of their respective principal
amounts) equal to the premium so paid.

12.   EVENTS OF DEFAULT   (A)   Without prejudice to the other provisions of the
Conditions, the principal amount outstanding on any Notes together with all
interest accrued thereon up to and including the date of repayment shall become
immediately repayable on the occurrence of any of the following events and the
Noteholder(s) or any one of them has/have by notice in writing to the Company
demanded immediate repayment of the relevant Note(s) (as the case may be):-

  (i)   if the Company fails to make a payment of principal in respect of the
relevant Notes

9



--------------------------------------------------------------------------------



 



      on the due date for payment thereof and such payment has not been made
within 14 days thereafter;     (ii)   if the Company fails to make a payment of
any interest in respect of the relevant Notes on the due date for payment
thereof and such payment has not been made within 14 days thereafter;     (iii)
  if there is a material default in the performance or observance of any of the
obligations of the Company or any other Group Company (including, without
limitation, its undertakings) under the Transaction Documents and (only where
such failure is in the reasonable opinion of the Security Agent capable of
remedy and which is not failure to pay money when due) such default is not
remedied to the reasonable satisfaction of the Security Agent within 14 days
after the Company has received notice from any of the Noteholders of the
relevant Note(s) to remedy or procure to remedy such default;     (iv)   any
Group Company defaults or receives notice of default under any agreement or
obligation relating to borrowing or any indebtedness of any Group Company
becomes payable or capable of being declared payable before its stated maturity
or is not paid when due or any encumbrance, guarantee or other security now or
hereafter created by any Group Company becomes enforceable;     (v)   if the
holder of any encumbrance takes possession or a receiver is appointed of the
whole or any substantial part of the assets or undertaking of a Group Company,
which would materially and adversely affect the financial or business position
of the Group as a whole;     (vi)   if any of the Group Companies ceases or
threatens to cease to carry on its business or a substantial part of its
business, the cessation of which would materially and adversely affect the
financial or business position of the Group as a whole;     (vii)   if it shall
become unlawful for the Company or any Group Company to perform all or any of
its obligations under this Instrument, the relevant Notes or the Transaction
Documents (as the case may be), or this Instrument or the relevant Notes or the
Transaction Documents shall for any reason cease to be in full force or effect
or shall be declared to be void or illegal by a court of competent jurisdiction
or be repudiated by the Company or any Group Company (as the case may be) or the
legality, validity, priority, admissibility in evidence or enforceability
thereof shall be contested by the Company or any Group Company (as the case may
be) or the Company or any Group Company shall deny that it has any, or any
further, liability or obligation under or in respect of the same (as the case
may be);     (viii)   if any of the Group Companies becomes insolvent or unable
to pay its debts when due or commits or permits any act of bankruptcy, which
term shall include (a) the filing of a petition in any bankruptcy,
reorganisation, winding-up or liquidation proceeding or other proceedings
analogous in purpose or effect and the failure by any of the Group Companies to
have any such petition discharged within 14 days, (b) the appointment of a
receiver or trustee for the bankruptcy, reorganisation, winding-up or
liquidation of any assets or properties of any of the Group Companies and such
appointment is not discharged within 14 days, (c) the making by any of the Group
Companies of an assignment or an arrangement or composition with or for the
benefit of its respective creditors generally, (d) the entry of any court order
or judgement confirming the bankruptcy or insolvency of any of the Group
Companies, or (e) if any order is made or an effective resolution is passed for
the winding up, liquidation or dissolution of any of the Group Companies or the
taking of any corporate action to authorise or give

10



--------------------------------------------------------------------------------



 



      effect to any of the foregoing otherwise than for the purpose of a solvent
reconstruction or amalgamation, which, in each of the above cases, would in the
reasonable opinion of the Security Agent materially and adversely affect the
financial or business position of the Group as a whole;     (ix)   if a
moratorium is agreed or declared in respect of any present or future
indebtedness of any of the Group Companies or any governmental agency or
authority confiscates or seizes or compulsorily purchases or expropriates any
asset or capital of any of the Group Companies, which would in the reasonable
opinion of the Security Agent materially and adversely affect the financial or
business position of the Group as a whole;     (x)   if a distress, attachment
or execution or other legal process is levied or enforced upon or sued against
any part of the assets of any of the Group Companies and is not discharged or
stayed within 14 days thereof (or such longer period as the Noteholder(s) may
consider appropriate in relation to the jurisdiction concerned) which, in each
of the above cases, would in the reasonable opinion of the Security Agent
materially and adversely affect the financial or business position of the Group
as a whole;     (xi)   any event occurs which has an analogous effect to any of
the events referred to in paragraphs (vii) to (ix) above;     (xii)   if any
certificate, representation, warranty or statement given or made by the Company,
or by any of the parties to the Security Documents, whether in this Instrument,
the Agreement or any of the Security Documents, or in any notice, certificate,
instrument, document or statement contemplated hereby or thereby or made or
delivered pursuant hereto or thereto is or proves to be or have been untrue or
inaccurate in any material respect;     (xiii)   if in respect of any Group
Company, (a) any loan, guarantee, indemnity or other indebtedness or any other
obligation for borrowed money shall become or be declared or become capable (all
grace periods, if any, having expired) of being declared due prematurely by
reason of a default of its obligations in respect of the same or (b) it shall,
save and except in connection with indebtedness due to another Group Company,
fail to make any payment in respect of such loan, guarantee, indemnity or other
indebtedness or obligation for borrowed money on the due date for such payment,
or (c) the security for any such loan, guarantee, indemnity or other
indebtedness or obligation for borrowed money shall become enforceable, save and
except in connection with indebtedness due to another Group Company;     (xiv)  
the Holding Company of the Company defaults or receives notice of default under
any agreement or obligation relating to borrowing to which it is a party or any
indebtedness becomes payable or capable of being declared payable before its
stated maturity or is not paid when due or any encumbrance, guarantee or other
security now or hereafter created by the Holding Company becomes enforceable;  
  (xv)   if there is a material default in the performance or observance by the
Holding Company of the Company of any of its obligations under any agreement or
contract to which it is a party and such default (i) does not relate to failure
to pay money when due and (ii) is not remedied to the reasonable satisfaction of
the Security Agent and shall continue for not less than twenty-one (21) days
after the Company has received notice from any of the Noteholders of the
relevant Note(s) to remedy or procure to remedy such default.

11



--------------------------------------------------------------------------------



 



(B)   The Company will forthwith on becoming aware of any such Event of Default
give notice in writing thereof to each of the Noteholder(s).   (C)   At any time
after the relevant Note(s) have become immediately payable pursuant to Sub-
condition (A) above, the Noteholder(s) of the relevant Note(s) may without
further notice institute such proceedings as it may think fit to enforce payment
of the monies due.   (D)   Upon notice being given to the Company by a
Noteholder pursuant to Sub-condition (A) above, the relevant Note(s) in respect
of which such notice has been given shall immediately become due and repayable
at a sum equivalent to the aggregate of (a) the principal amount outstanding
under the relevant Note(s); and (b) all interest accrued but unpaid in respect
of the relevant Note(s) pursuant to Condition 4 up to (but excluding) the date
of repayment; and (c) the Redemption Interest calculated from the date of issue
of the relevant Note(s) to (but excluding) the date of repayment.   (E)   The
Company will fully indemnify each Noteholder of the relevant Note(s) in respect
of the liability of the Company hereunder upon the occurrence of an Event of
Default with respect to the relevant Note(s) and from and against any costs,
expenses, liabilities and losses (including all reasonable legal fees and costs
properly incurred) which such Noteholders would suffer or incur as a result of
or in connection with enforcing repayment of the relevant Note(s) and/or any
obligation of the Company under the relevant Note(s).   13.   PAYMENTS       All
payments to be made by the Company to the Noteholder(s) hereunder shall be made
by the Company by remitting the amount to be paid in US dollars and not later
than 11:00 a.m. (Hong Kong time) on the due date in funds which are for same
date settlement to the Noteholder(s)’ account with a bank in Hong Kong as may be
notified by the Noteholder(s) from time to time or, upon the request of the
Noteholder(s), by delivery of bank draft issued by a bank(s) in Hong Kong to the
Noteholder(s) at their addresses as specified in the Register of Noteholder(s).
  14.   TRANSFER, TRANSMISSION AND REGISTER   (A)   The Company shall at all
times maintain in Hong Kong a transfer office for the Notes which shall, unless
the Company shall otherwise notify the Noteholder(s), be the registered office
of the Company in Hong Kong.   (B)   A Register of the Noteholder(s) shall be
kept by the Company at the aforementioned transfer office and there shall be
entered in such Register of Noteholders the names and addresses of the holder(s)
for the time being and the amount of the Notes held by such Noteholder(s). Any
change of the legal name or address of a Noteholder shall forthwith be notified
to the Company in writing and thereupon the Register of Noteholders shall be
altered accordingly.   (C)   Except as required by law or as provided by the
Conditions, the Company shall recognise the registered holder of any Note as the
absolute owner thereof and the Company shall not be bound by or be required to
recognise any trust to which any Note may be subject.   (D)   Every Noteholder
will be recognised by the Company as entitled to its Note free from any equity,
set-off or counter-claim on the part of the Company against the original or any
intermediate holder of the Note.   (E)   The Notes may be transferred by the
holder thereof without requiring the consent of the Company.

12



--------------------------------------------------------------------------------



 



(F)   Every instrument of transfer for the transfer of any Note shall be in the
form set out in Schedule C and signed by or on behalf of both the transferor and
the transferee thereof and must be delivered to the aforementioned transfer
office of the Company for registration accompanied by the Certificate(s) for the
Note(s) to be transferred.   (G)   Any Noteholder(s), and any person authorised
in writing by any Noteholder(s), shall be at liberty at all reasonable times
during office hours upon prior appointment with the Company to inspect the
Register of Noteholders and take copies thereof or any part thereof.   15.  
VARIATIONS TO THE CONDITIONS       The terms of this Instrument and the
Certificate may only be varied by agreement in writing between the Company and
all Noteholder(s).   16.   NOTICES       Any notices to be given to the
Noteholder(s) or to the Company shall be given in writing and by sending the
notice by hand or in a prepaid envelope by registered post (by registered
airmail if to an overseas address), in the case of Noteholder(s), to their
respective addresses as specified in the Register of Noteholders or, in the case
of the Company, to its registered office in Hong Kong for the time being (for
the attention of: the Company Secretary), or to such other address in Hong Kong
as the Noteholder(s) or, as the case may be, the Company shall have notified to
the others by not less than 5 Business Days’ prior notice from time to time; and
any such notice, if delivered by hand, shall be deemed to be served at the time
of delivery, or (as the case may be) if delivered by registered post, shall be
deemed to be served 48 hours (3 Business Days if posted by registered airmail
from or to an overseas address) after posting, or if sooner upon acknowledgement
of receipt by or on behalf of the party to which it is addressed.   17.  
GOVERNING LAW       The Notes, including the Conditions and the Certificates,
shall be governed by and construed in accordance with the laws of Hong Kong and
the Noteholders and the Company hereby irrevocably submit to the non-exclusive
jurisdiction of the Hong Kong courts in connection therewith.   18.   PROCESS
AGENT       Each of the following parties hereby irrevocably appoints the person
set opposite its name below as its agent to receive on its behalf service of
proceedings issued out of the courts of Hong Kong in any action or proceedings
arising out of or in connection with this Instrument, the Notes, the Conditions
and/or the Certificates. In the event of such agent ceasing to act, the relevant
parties shall immediately appoint another person as its agent for such purpose
and give notice in writing of such appointment to all the other parties:

13



--------------------------------------------------------------------------------



 



      Parties   Names & addresses of agents
 
   
SBI Brightline, LLC
  Bedrock China Futures, Limited
 
  Room 4301 — 09
 
  Jardine House
 
  One Connaught Place
 
  Central
 
  Hong Kong
 
   
Hong Kong League Central
  Bedrock China Futures, Limited
Credit Union
  Room 4301 — 09
 
  Jardine House
 
  One Connaught Place
 
  Central
 
  Hong Kong

14



--------------------------------------------------------------------------------



 



SCHEDULE A
FORM OF CERTIFICATE
US$[•]
Certificate no.: [•]
STONEPATH HOLDINGS (HONG KONG) LIMITED
(Incorporated in Hong Kong with limited liability)
UP TO US$7,200,000 11% SECURED NOTES DUE 30 JUNE, 2008
STONEPATH HOLDINGS (HONG KONG) LIMITED (the “Company”) hereby certifies that [•]
of [•] is, at the date hereof, entered in the Register of Noteholders as the
registered holder of the note in the principal amount of US$[•] (the “Note”).
The Note is constituted by the Instrument of the Company dated [•] and is
subject to, and has the benefit of, the terms and conditions (the “Conditions”)
set out in such Instrument. For value received, the Company promises to pay the
person who appears at the relevant time on the Register of Noteholders as
Noteholder of the Note in respect of which this Certificate is issued such
amount or amounts as shall become due in respect of such Note and otherwise to
comply with the terms and conditions of the Instrument.
This Certificate is evidence of entitlement only. Title to the Note passes only
on due registration on the Register of Noteholders and only the duly registered
Noteholder is entitled to payments on the Note in respect of which this
Certificate is issued.
This Certificate is governed by, and shall be construed in accordance with, the
laws of the Hong Kong Special Administrative Region of the People’s Republic of
China.

                 
Issued on [•]
               
 
               
THE COMMON SEAL OF
    )          
STONEPATH HOLDINGS
    )          
(HONG KONG) LIMITED
    )          
was hereunto affixed
    )          
in the presence of :-
    )          
 
               
 
Director
         
 
Director/Secretary    

15



--------------------------------------------------------------------------------



 



SCHEDULE B
RESERVED MATTERS

1.   The entry by the Company or any of the other Group Companies into any
agreement, commitment or understanding or transaction (including, for instance,
payments of remuneration or declaration of dividends) with one another, or with
any director or shareholder of any Group Company or their respective Affiliates
other than in the ordinary course of business.   2.   The borrowing by any Group
Companies of any new borrowing facilities except in the ordinary course of
business of the Group or inter-company borrowings within the Group.   3.   The
giving of any guarantee by any Group Company in respect of indebtedness of any
person, other than any other Group Company, and other than in the ordinary
course of business.   4.   The giving of any loan to any of the shareholders of
the Company or shareholders of the Group Company exceeding the sum of US$40,000.
  5.   The sale, purchase, transfer, leasing, licensing or disposal by any Group
Company of all or any part of its business, undertaking or assets whether by a
single transaction or series of transactions exceeding the sum of US$100,000,
other than in the ordinary course of business.   6.   Any variation in the
authorized or issued share capital (or the rights attaching to it or any class
of it) of any Group Company or the creation of any options or other rights to
subscribe for or to convert into shares in such a company or the purchase (by
any Group Company) of any shares in the capital of such a company.   7.   Any
redemption or repurchase of the issued share capital or other securities of any
Group Company (save for the Notes).   8.   Any amendment to the memorandum or
articles of association or equivalent constitutional documents of any Group
Company other than any amendments that do not affect the rights of the
Noteholders under the Notes.   9.   Any alteration of the accounting reference
date, except insofar as is necessary to comply with the accounting policies and
practices of the Company.   10.   Any material alteration (including cessation)
to the general nature of the business of any Group Company.   11.   The entry
into merger, liquidation, dissolution, winding-up, bankruptcy, insolvency or
recapitalising by any Group Company.   12.   Any individual acquisition, capital
expenditure or expenditure in excess of an aggregate of US$100,000, other than
in the ordinary course of business.

16



--------------------------------------------------------------------------------



 



SCHEDULE C
FORM OF INSTRUMENT OF TRANSFER
UP TO US$7,200,000 11% SECURED NOTES DUE 30 JUNE, 2008
(Being the registered noteholder of the enclosed Note(s) forming part of the
secured notes of an aggregate principal amount of up to US$7,200,000 (the
“Notes”) issued by Stonepath Holdings (Hong Kong) Limited (the “Issuer”)
pursuant to a resolution of the board of directors of the Issuer passed on [•],
2006.)
Terms defined in the enclosed Note(s) (as it may be amended from time to time)
shall bear the same meaning in this Form of Transfer.
FOR VALUE RECEIVED the undersigned hereby transfers to the transferee (the
“Transferee”) whose particulars are set out below the enclosed Note(s), and all
rights in respect thereof, and irrevocably requests the Issuer to register and
to issue new Note(s) in accordance with the terms of the Notes (as it may be
amended from time to time).
Particulars of the Transferee are as follows:-
(PLEASE PRINT OR TYPE IN THE RELEVANT INFORMATION)

     
Name of Transferee:
   
 
   
Registered Address:
   
 
   
Correspondence
   
Address:
   
 
   
Facsimile:
   
 
   
US dollar registered account for the purposes of payments under the Notes:
  •     Name of Account
•     Account No.
•     Sort Code:
•     Name of Bank:
•     Address of Bank:

         
Dated:
       
 
       
Transferor’s Name:
  Transferee’s Name:    
 
       
 
 
 
   
 
       
Transferor’s authorised signature:
  Transferee’s authorised signature:    
 
       
 
 
 
   

17



--------------------------------------------------------------------------------



 



         
Witness to Transferor’s signature:
  Witness to Transferee’s signature:    
 
       
[signature]
  [signature]    
 
       
 
name
 
 
name    

Notes:

1.   A representative of the Noteholder should state the capacity in which he
signs (e.g. director).   2.   In the case of joint holders, all joint holders
must sign this transfer form.   3.   The signature of the person effecting a
transfer shall conform to any list of duly authorised specimen signatures
supplied by the registered holder or be certified by a recognised bank, notary
public or in such other manner as the Agent or the Registrar may require.

18



--------------------------------------------------------------------------------



 



     
THE COMMON SEAL OF
  )
STONEPATH HOLDINGS
  )
(HONG KONG) LIMITED
  )
was hereunto affixed
  )
in the presence of :-
  )

19